Citation Nr: 0841641	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1944. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Lincoln, Nebraska, (hereinafter RO).  

The reopened claim of service connection for a back disorder 
pursuant to the adjudication below requires additional 
development and is remanded to the RO via the Appeals 
Management Center in Washington, DC


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by a 
December 1944 rating decision to which the veteran was 
notified in that month; the veteran did not perfect an appeal 
to this decision and this is the only final rating decision 
addressing this issue on any basis.  

2.  Evidence received since the December 1944 rating decision 
in the form of a private medical statement dated in November 
2004 raises a reasonable possibility of substantiating the 
claim for service connection for a back disorder. 

3.  A hearing loss disability as recognized by regulation is 
currently demonstrated but there is no competent medical 
evidence linking this disability to service.     


CONCLUSIONS OF LAW

1.  The December 1944 rating decision is final.  Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008. 

2.  Evidence received to reopen the claim for entitlement to 
service connection for a back disorder is new and material, 
and therefore, this claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(c) (2008).

3.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, and sensironeural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
September 2004, the RO advised the claimant of the 
information necessary to substantiate the claims at issue.  
He was also informed of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
September 2004 RO letter was also fully compliant with the 
notice requirements for claims to reopen set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.    As such, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes private treatment records, and the veteran's own 
statements he presented.  The veteran has also been afforded 
a VA examination that includes an opinion as whether he has 
hearing loss as a result of service.  Thus, the Board finds 
that all necessary development has been accomplished with 
respect to the matters adjudicated below, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the matters adjudicated below that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant with respect to the matters adjudicated below.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including sensironeural hearing 
loss and arthritis, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish the existence of a current disability, hearing 
status must meet the pure tone and speech recognition 
criteria outlined in 38 C.F.R. § 3.385.  In order to 
establish a current disability pursuant to these criteria, at 
least one of the threshold levels at 500, 1000, 2000, 3000, 
or 4000 Hertz, must measure more than 40 decibels, or at 
least 3 of these 5 threshold levels must measure more than 25 
decibels, or speech recognition must be lower than 94 
percent.

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Addressing the issue with regard to the back initially, 
service connection for a back disorder was denied by a 
December 1944 rating decision to which the veteran was 
notified in that month.  The veteran did not perfect an 
appeal to this decision; as such, it is final.  Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008.  This is the only final 
rating decision addressing this issue on any basis.  

The RO in the December 2004 rating decision found the 
veteran's claim for service connection for a back disability 
to be reopened.  Notwithstanding this decision, the Board 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
received.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  After conducting this review, the Board 
concludes that new and material evidence has been received in 
the form of a private medical statement dated in November 
2004.  38 C.F.R. § 3.156(c).  When this evidence is 
considered in conjunction with the all the evidence of 
record, the Board finds that this evidence raises a 
"reasonable possibility" of substantiating the claim for 
service connection for a back disorder.  38 C.F.R. § 3.156.  
This evidence is presumed to be credible for the purpose of 
determining the materiality of the evidence.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As such, the claim 
for service connection for a back disorder is reopened.  
Additional development with respect to this claim will be 
requested in the remand that follows this decision. 

Turing to the issue of entitlement to service connection for 
bilateral hearing loss, the service medical records do no 
reflect any evidence of hearing loss.  The first post-service 
evidence of hearing loss is contained in the reports from an 
October 2004 VA examination.  While hearing loss disability 
as defined by 38 C.F.R. § 3.385 was demonstrated at this 
examination, the audiologist found that the veteran's hearing 
loss "is less than likely related to acoustic trauma, 
injury, disease, or [an] event during his military service."  
The examiner's rationale for the opinion was that "the 
veteran's 50+ years of occupational noise exposure likely 
outweighs the 12-15 months of flightline noise during his 
military experience."  There is otherwise no competent 
evidence linking the veteran's hearing loss to service.  

The Board has considered the veteran's assertion that his 
hearing loss is related to service, to include that resulting 
from unprotected exposure to flightline noise. However such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Also weighing against 
the veteran's claim is the five decade history between 
separation from service and the first clinical evidence of 
hearing loss disability.   See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); See 
also  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As 
such, and given the lack of any competent medical evidence 
linking hearing loss to service, the claim for service 
connection for bilateral hearing loss must be denied.  
Hickson, supra.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for bilateral hearing loss, the doctrine is not 
for application.  Gilbert, supra.  
 

ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a back 
disability is reopened, and to that extent only, the appeal 
is granted.  

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

The reopened claim for service connection for a back disorder 
requires additional development.  In September 2004, the 
veteran requested that he be provided with an examination of 
his back.  Review of the evidence of record leads the Board 
to conclude, in light of the veteran's request, that a VA 
examination that includes an opinion as to whether the back 
disability that pre-existed service was aggravated by service 
is necessary in order to comply with the duty to assist the 
veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  It is emphasized that because a back 
disorder (partial sacralization of the 5th lumbar vertebra) 
was clearly noted on the June 1942 service entrance 
examination, the presumption of soundness at service entry is 
inapplicable.  See 38 U.S.C.A. § 1111 (West 2002).  
 
Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded an 
appropriate VA examination to determine 
if the veteran has a current back 
disability as a result of service.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  
Following a review of the service and 
post service medical records, the 
examiner is specifically requested to 
state whether there is a 50 percent 
probability or greater that any 
currently diagnosed back disorder is 
the result of in service aggravation.  
For the purposes of this adjudication, 
"aggravation," is defined as an 
increase in the underlying back 
condition, as contrasted to symptoms, 
as a result of service.  A complete 
rationale for the opinion must be 
provided.  The report prepared must be 
typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
this examination and to cooperate in the 
development of the claim that has been 
remanded.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.
  
3.  Following the completion of the 
development requested above, the reopened 
claim for service connection for a back 
disorder must be readjudicated by the RO.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the veteran in connection with this 
claim, the veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


